Citation Nr: 1424198	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  14-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine degenerative disc disease with mechanical low back pain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for patellofemoral pain syndrome, right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee degenerative changes, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for right ankle capsulitis with ankle joint stiffness and osteoarthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for left ankle capsulitis with ankle joint stiffness and osteoarthritis, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for plantar fasciitis, right foot, with heel spur, currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable rating for mild arthritic changes of the right shoulder prior to March 22, 2012, and to a rating in excess of 10 percent thereafter.

8.  Entitlement to a compensable rating for mild arthritic changes of the left shoulder prior to March 22, 2012, and to a rating in excess of 10 percent thereafter.

9.  Entitlement to a compensable rating for external hemorrhoids.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.   

The issue of entitlement to special monthly compensation due to the need for the regular aid and assistance of another person or on account of being housebound has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the VA Form 9 dated in January 2014.  Therefore, the Board does not have jurisdiction over the matter and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In October 2012, the Social Security Administration (SSA) reported that it did not have medical records as the Veteran either did not file for disability benefits or did file but no medical records were obtained.  However, in a January 2014 TDIU claim form, the Veteran reported that he expected to receive disability retirement benefits.  Accordingly, the AOJ should again request SSA records.

Prior to certification of the Veteran's appeal to the Board, but subsequent to the November 2013 statement of the case, the Veteran submitted additional VA treatment records pertinent to his spine, knees, and feet claims.  The Veteran also submitted a December 2013 letter from his private physician that is pertinent to all of his joint claims.  The Veteran's claims must be remanded to the AOJ for review of this pertinent evidence and issuance of a supplemental statement of the case.

The December 2013 letter from Dr. Jones provides evidence that the Veteran's joint disabilities may have increased in severity since the most recent comprehensive VA examination in November 2012.  The Veteran should be provided a new VA examination of the joints.

The Veteran's updated VA treatment records should be obtained.  

In January 2014, the Veteran submitted a completed VA Form 21-8940, seeking entitlement to TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  Here, the claim for TDIU is part of the claims for higher ratings and as such, a determination must also be made with respect to this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with notice concerning how to substantiate TDIU.  Then undertake any development action that is deemed warranted.

2.  Obtain copies of the Veteran's VA treatment records that are not already of record.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4.  Request that the Veteran provide or authorize the submission of any non-VA records that are relevant to his claims that are not already of record.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

5.  Obtain the Veteran's VA education folder.

6.  Schedule the Veteran for a VA examination to determine the severity of his service-connected disabilities of the spine, shoulders, knees, ankles and right foot.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected disabilities.  In particular, the examiner should indicate the point during range of motion testing of each joint that motion is limited by pain. 

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  

The examiner's report should include a description of the above factors that pertain to functional loss due to the service-connected joint disabilities that develops on repetitive use or during flare-ups. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  If flare-ups are reported but not observed during the examination, the examiner should refer to earlier medical records and to the Veteran's lay statements to determine the severity of his flare-ups, and portray additional lost range of motion during such flare-ups.

The examiner should state whether there are any currently present neurologic deficits caused by the Veteran's lumbar spine disability. 

The examiner should also describe the duration during the previous year of any incapacitating episodes caused by the Veteran's lumbar spine disability.

Regarding the right foot disability, the examiner is asked to complete both a miscellaneous foot and a pes planus examination report to ensure that the Board will have sufficient information to rate the disability.  

With respect to each disability, the examiner is asked to provide information concerning the functional impairment resulting therefrom.  

7.  Thereafter, readjudicate all issues that are in appellate status and furnish the Veteran and his representative a supplemental statement of the case for all claims that remain less than fully favorable to the Veteran.  The Veteran and his representative should be afforded the appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



